DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2015/0245668) in view of Griem (WO 2013/102612).
Claim 1. Memari et al. discloses a portable charging and re-filling case 100 for an e-cigarette 1. The portable charging and re-filling case 100 houses a fluid reservoir 3 and a rechargeable case battery 68. The PV holder or receptacle chassis 2 (cradle) is a holder that is sized to securely hold the PV 1. The PV holder or receptacle chassis 2 is pivotally attached to the main body of the portable charging and re-filling case 100 such 
	Memari et al. teaches that the portable charging and re-filling case 100 is used for an e-cigarette 1 but does not disclose that the case may be used with a holder configured to generate aerosol by heating a cigarette.
Griem discloses an electrical system comprising a primary device 100 and a secondary device 102. The primary device 100 is a charging and cleaning unit for an 
Aerosol generating systems comprising a holder configured to generate aerosol by heating a cigarette are known in the art, as evidenced by Griem. Griem teaches that electrically operated smoking systems significantly reduce sidestream smoke, as compared to lit-end smoking devices, while permitting a consumer to selectively activate the smoking system during the smoking experience (Page 1, lines 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portable charging and re-filling case 100 of Memari et al. so that the receptacle chassis 2 (cradle) is configured to receive a holder which receives a smoking article/cigarette instead of, or in addition to, the e-cigarette 1 taught by Memari et al. for the added functionality of using the case 100 with an article for electrically heating cigarettes.
	Claims 2-4. Modified Memari et al. discloses the e-cigarette 1 has a Pressure Sensor/Transducer 58 is mounted behind the vaporiser unit in the pressure sensor housing 57. This is wired to the PCB 60. An Arduino Chip 66 mounted to the PCB 60 is used to monitor, control, set and feedback information pertaining to the vaping functionality (Memari [0459]). The portable re-filling unit includes electronics componentry, such as a memory, wireless/wired connectivity, software, and a 
	Claims 5 and 6. Modified Memari et al. discloses that the case 100 has a first pre-heat feature in which the case starts providing power to heat an electrical atomising element in a PV automatically when the case in which the PV is stored is opened. By using the battery in the case to provide the power for this pre-heating, this saves depleting the battery in the PV. (Memari [0533]). The first phase is for the battery in the case to provide power for pre-heating when the case is opened; the second phase is for the battery in the PV to take-over heating when it detects that the PV is no longer in contact with the electrical power contacts in the case and hence can no longer rely on power from the case (Memari [0535]).
Claim 11. Modified Memari et al. discloses that pre-heating can also start when the case is simply opened and before the PV is withdrawn. The user may set e.g. via a 

Claim 13. Memari et al. discloses a portable charging and re-filling case 100 for an e-cigarette 1. The portable charging and re-filling case 100 houses a fluid reservoir 3 and a rechargeable case battery 68. The PV holder or receptacle chassis 2 (cradle) is a holder that is sized to securely hold the PV 1. The PV holder or receptacle chassis 2 is pivotally attached to the main body of the portable charging and re-filling case 100 such that in a closed configuration the PV 1 is stored securely within the casing of the portable charging and re-filling case 100 ([0321]; Figures 6-8). The portable re-filling unit includes electronics componentry, such as a memory, wireless/wired connectivity, software, and a controller/processor ([0118]). The case 100 has a first pre-heat feature in which the case starts providing power to heat an electrical atomising element in a PV automatically when the case in which the PV is stored is opened (prediction about insertion) ([0533]). The case 100 has a second pre-heat feature in which the e-cigarette PV automatically heats an electrical atomising element when the PV detects that it is no longer in electrical contact with the charging contacts in a portable carry case in which it is stored (e.g. when the case is opened and the PV pops up out of the case) (prediction about insertion) ([0534]). The first and second pre-heat features can be combined--e.g. the first phase is for the battery in the case to provide power for pre-heating when the case is opened; the second phase is for the battery in the PV to take-over heating when it detects that the PV is no longer in contact with the electrical power contacts in the case and hence can no longer rely on power from the case ([0535]).

Griem discloses an electrical system comprising a primary device 100 and a secondary device 102. The primary device 100 is a charging and cleaning unit for an electrically heated smoking system. The secondary device 102 (holder) is an electrically heated aerosol-generating device adapted to receive a smoking article 104 (cigarette) comprising an aerosol-forming substrate (Page 14, lines 13-26). The secondary device 102 comprises rechargeable battery 126, control electronics 128, electrical contacts 130, a cavity 132 configured to receive the smoking article 104 (cigarette), and a heater 134 in the form of a blade heater at the bottom of the cavity 132 (Page 15, lines 8-20).
Aerosol generating systems comprising a holder configured to generate aerosol by heating a cigarette are known in the art, as evidenced by Griem. Griem teaches that electrically operated smoking systems significantly reduce sidestream smoke, as compared to lit-end smoking devices, while permitting a consumer to selectively activate the smoking system during the smoking experience (Page 1, lines 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portable charging and re-filling case 100 of Memari et al. so that the receptacle chassis 2 (cradle) is configured to receive a holder which receives a smoking article/cigarette instead of, or in addition to, the e-cigarette 1 taught by Memari et al. for the added functionality of using the case 100 with an article for electrically heating cigarettes.
Claims 14-16. Modified Memari et al. discloses the e-cigarette 1 has a Pressure Sensor/Transducer 58 is mounted behind the vaporiser unit in the pressure sensor housing 57. This is wired to the PCB 60. An Arduino Chip 66 mounted to the PCB 60 is used to monitor, control, set and feedback information pertaining to the vaping functionality (Memari [0459]). The portable re-filling unit includes electronics componentry, such as a memory, wireless/wired connectivity, software, and a controller/processor (Memari [0118]). The case 100 has a first pre-heat feature in which the case starts providing power to heat an electrical atomising element in a PV automatically when the case in which the PV is stored is opened (Memari [0533]). The case 100 has a second pre-heat feature in which the e-cigarette PV automatically heats an electrical atomising element when the PV detects that it is no longer in electrical contact with the charging contacts in a portable carry case in which it is stored (e.g. when the case is opened and the PV pops up out of the case) (Memari [0534]). The first and second pre-heat features can be combined--e.g. the first phase is for the battery in the case to provide power for pre-heating when the case is opened; the second phase is for the battery in the PV to take-over heating when it detects that the PV is no longer in contact with the electrical power contacts in the case and hence can no longer rely on power from the case (Memari [0535]).
Claim 17. Modified Memari et al. discloses that the portable re-filling unit includes electronics componentry, such as a memory, wireless/wired connectivity, software, and a controller/processor ([0513]). The portable re-filling case is able to communicate wirelessly and also through a wired connection to a smartphone, a laptop and a modem ([0117]). Pre-heating can also start when the case is simply opened and .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2015/0245668) in view of Griem (WO 2013/102612) and further in view of Monsees et al. (US 2014/0366898).
Claims 7 and 8. Modified Memari et al. discloses the system of claim 1 but does not explicitly disclose that the controller preheats the heater within a preset temperature range.
Monsees et al. discloses a vaporization device comprising a first heating element (abstract). The device performs a pre-heat mode for the heating element ([0013]) wherein the pre-heat temperature for the first heating element or the second heating element is from about 100°C to about 130°C ([0026]).
Since Memari et al. does not disclose a particular temperature range to be reached during pre-heating, it would have been obvious to one of ordinary skill in the art before the effective filing date that the system be programmed to reach a temperature of about 100°C to about 130°C which is known in the art for being an appropriate temperature range for a pre-heating function of a vaporization device, as taught by Monsees et al. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2015/0245668) in view of Griem (WO 2013/102612) and further in view of Smith et al. (US 2014/0278250).
Claims 9 and 10. Modified Memari et al. discloses the system of claim 1 but does not explicitly disclose that the controller preheats the heater for a preset time period.
Smith et al. discloses an exemplary smoking topography circuit of an electronic aerosol smoking article, includes at least one sensor configured to measure user interaction with the smoking article, a processor, and memory (Abstract). The smoking topography device is configured to include two modes of operation, which include a Pre-Heat Mode and a Steady Smoking Mode ([0033]). The time specified for completing a Pre-Heat Mode depends on the temperature of the heating element just prior to the start of the Pre-Heat Mode. The Pre-Heat time can be adjusted by setting the value of a counter (Timer0), which specifies an idle time between two smoking events ([0034]). The duration of the Idle Time is a factor in determining an optimal Pre-Heat time. A longer idle time results in the heater being cooler just prior to starting the Pre-heat Mode, which means that a longer pre-heat time should be specified ([0036]). Different voltage battery levels have different times for completing the Pre-Heat Mode and different PWM pulse values. In an exemplary embodiment, the battery voltage levels can be divided into four ranges as follows: (1) 3.3V-3.5V, (2) 3.5V-3.7V, (3) 3.7V-3.9V, and (4) 3.9V-4.1V. Variable resistors on the PCB board of the STD 112 can be tuned to control the voltage level used by the electronic cigarette device. In an exemplary embodiment of the present disclosure, different pre-heat times can PWM pulse values 
Smith et al. teaches that the time specified for completing a pre-heat mode is a result effective variable which depends on the idle time between smoking events (longer idle time requiring longer pre-heat time) and the voltage level used by the device. It would have been obvious to one of ordinary skill in the art before the effective filing date that a determination of the optimum or workable ranges of the pre-heating time period might be characterized as routine experimentation, and dependent upon the voltage level of the device and the device idle time as taught by Smith et al. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Memari et al. teaches preheating until the device has reached a predetermined temperature or for a predetermined period of time ([0537]). However, Memari et al. and Griem do not disclose that the controller preheats the heater until the cigarette contacts a predetermined portion of the heater based on a sensing result of the sensor which is configured to sense whether the cigarette is inserted into the holder. 


Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered and they are not persuasive. 
Regarding the rejection of claims 1-11 and 13-17, Applicant argues that Memari and Griem do not teach starting preheating of the heater of the holder before the cigarette is inserted into the holder based on a result of the prediction. Applicant further argues that Fleischauer also does not disclose this limitation. However, Memari is cited as teaching this limitation. The case 100 has a first pre-heat feature in which the case starts providing power to heat an electrical atomising element in a PV automatically when the case in which the PV is stored is opened (Memari [0533]). The case 100 has a second pre-heat feature in which the e-cigarette PV automatically heats an electrical atomising element when the PV detects that it is no longer in electrical contact with the charging contacts in a portable carry case in which it is stored (e.g. when the case is opened and the PV pops up out of the case) (Memari [0534]). Though the proposed combination states that the PV is modified to be an electrically heated aerosol-generating device adapted to receive a smoking article 104 (cigarette) such as that taught by Griem, the first and second pre-heat features disclosed by Memari are still used to preheat the electrically heated aerosol-generating device adapted to receive a smoking article 104.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747